First of all, Mr. President, I wish to convey to you my most sincere 
congratulations on your assumption of your office at this thirty- 
seventh session of the General Assembly. I also wish to express my 
Government's and my own pleasure at the good work done so tirelessly 
by the Secretary- General since the day he assumed the lofty and 
important responsibilities of his office. We are certain that his 
sound knowledge, his broad judgement, his sensitivity and his 
experience are and will continue to be positive factors that, 
together with his realistic outlook, will lead to the accomplishment 
of the mission entrusted to the Organization by the peoples of the 
world.
I should now like to present the general foreign policy views of the 
Government of National Unity, which I represent. Beginning in 1979, 
El Salvador took the first steps towards the establishment of 
appropriate and effective mechanisms to make the frequently postponed 
process of social, economic and political change a reality; to enable 
the great majority of the population to enjoy better living 
conditions, democracy and social justice; to bring about effective 
enjoyment of human rights by the exercise of self- determination; in 
short, to enable Salvadorian society to improve its overall way of 
life. Now, as then, my Government is engaged in a hard struggle to 
reduce the numbers of people living in or on the borderline of 
poverty, while also attempting to establish new structures with the 
sole purpose of fostering the development of the human person.
The entire world already clearly recognizes the scope of the 
structural reforms my Government has undertaken, particularly 
agrarian reform, which has been termed the most thorough ever 
undertaken in the Americas, and the nationalization of banking and 
foreign trade. At the same time, we are undergoing a political, 
democratic, participatory and pluralistic process the legitimacy of 
which was confirmed when, on 28 March this year, our country entered 
into history through the open door of elections held under the 
scrutiny of observers from more than 50 countries, recognized 
international organizations and institutions and some 300 foreign 
journalists. On that day, before the eyes of a world that was half 
indifferent and half amazed, the people of El Salvador rejected 
violence, totalitarianism and terrorism and opted for the exercise of 
self-determination by peaceful and rational means as a solution to 
our many problems. The country chose the formula of pluralism and a 
multi-party system. The present Government thus joined the political 
forces that represent 92 per cent of the electorate and, acting in 
keeping with the aspirations of the people, adopted the basic 
platform of government known as the Pact of Apaneca, which emerged 
from the common objectives of the various political parties as 
expressed in the electoral campaign. Those basic objectives are 
peace, democratization, human rights, the consolidation of social 
reforms, the establishment of a climate of institutional and 
juridical confidence, the strengthening of international relations 
and economic recovery.
Naturally, since we are aware that good declarations are the 
framework of great actions, and that at the present time pragmatic 
steps that can achieve visible results are called for, my Government 
has set up three commissions: a political commission, a peace 
commission and a human rights commission. The Political Commission, 
which is made up, infer of the forces that were proved most 
representative by the elections, is designed to bring a greater 
dynamism to the democratic process, to ensure its effective 
implementation and to adopt the necessary measures for the 
implementation of the Government's basic platform. The Peace 
Commission seeks the attainment of peace in a social climate that 
will enable all Salvadorians to live, work and fulfil themselves as 
human beings through national reconciliation, the abandonment of 
sectarian attitudes and the channeling of political interests along 
an institutional path. It also proposes the solutions necessary to 
bring about lasting harmony and social stability. The Human Rights 
Commission serves as an instrument for the protection, promotion and 
maintenance of human rights in the broadest sense and recommends 
appropriate measures for the effective attainment of human rights.
To give an example of the way in which these commissions operate, I 
am able to announce that the Political Commission has prepared a 
timetable which includes deadlines for important political events, 
among them the holding of presidential and municipal elections on 28 
March 1984 at the latest. We hope that in these elections all 
political sectors will be represented, without distinction as to 
ideological or political views. It is clear that we are moving 
forward along the path leading to peace, harmony, justice and 
national unity.
A/37/PV.28
We must emphasize that the overall solution to the problem in El 
Salvador is not to be found in El Salvador alone, since everybody 
knows that there is a general situation of conflict in Central 
America which gives rise to fresh tension and fosters old tension, 
making it difficult for any political project to be viable and 
stable. In this connection, the existence of various political 
projects designed to meet and overcome the conditions resulting from 
underdevelopment at the social, political and economic levels gives 
rise to tension and conflict when there is an attempt to give one 
priority over the other, and in certain sectors this nurtures the 
illusion that the concepts are mutually exclusive. Thus, when there 
is interventionist behaviour, regional peace is endangered in Central 
America.
On the other hand, the situation in the region is not isolated from 
the serious disorders in the international monetary system, the high 
rates of unemployment, excessive protectionism and the many other 
negative symptoms, all of which the Central American subregion is 
encountering in its own social and political crisis.
Thus it is that there will be no peace in Central America if the arms 
race continues; there will be no peace if the traffic in arms 
continues; there will be no peace as long as people continue , to 
support armed groups which seek to overthrow established Governments; 
there will be no peace if there is no respect for the right of 
peoples to self-determination; there will be no peace if people do 
not reject overt or covert foreign intervention; there will be no 
peace if there is no respect for ideological pluralism; there will be 
no peace if unfair social and economic structures are not eliminated; 
there will be no peace if democratic institutions are not 
strengthened and if human rights are not fully exercised. In sum, 
there will be no peace if people do not have faith and work for peace.
Through the introduction of political interests alien to Central 
America, which derive from confrontations on a larger scale, 
countries of the region tend to perpetuate our problems and to play 
the game of the merchants of war. If we do not begin to formulate 
ideas which lead to harmony based on trust, cooperation, our common 
origin, our common geography and our common destiny, our peoples can 
begin to write their own obituary-unless men of good will devote 
themselves with great enthusiasm to the quest for peace. As long as 
there is no peaceful coexistence, as long as there is no respect for 
the principles of the self-determination of peoples and 
non-interference in the internal affairs of other States, as long as 
base foreign interests influence the behavior of some countries in 
the region, stability, peace, democracy, development and social 
justice will be beyond our reach.
That is why I pledge the good will of my Government in the efforts to 
achieve that peace, which is the first and the essential factor in 
the attainment of the other conditions in which the well-being of the 
peoples can increase. For the same reason, it is essential that 
Central American countries adopt consistent policies to limit 
armament and military equipment; that end all traffic in arms; that 
we neither accept provocation nor harass a neighbor; for we are all 
entitledto organize ourselves at the social, economic and political 
levels in the manner determined by the sovereign will of our peoples. 
My appeal, the appeal of my people and of my Government, is for the 
establishment of democracy, the full enjoyment of human rights, the 
rule of social justice and peace, tolerance and brotherhood among the 
peoples of Central America.
Aware of the fact that ideological pluralism must be the philosophy 
which inspires our Government so as to make possible the free 
interplay of ideas and thus the promotion of democracy, our domestic 
position can be reflected at the international level only by an 
attitude of respect for the struggles of the third world countries, 
which find expression in political forums such as those of the Group 
of 77 and the non-aligned movement. In the latter, El Salvador 
retains its observer status, bearing in mind the origin and the true 
doctrine which led to its foundation. Thus we wish to stand aloof 
from East-West confrontations so as to facilitate progress along our 
true path to development, while we strengthen our freedom, our 
independence and our sovereignty.
There is no doubt that so far in 1982 situations of conflict have 
arisen which have led to serious breaches of world peace. Some of 
those conflicts started a long time ago; others have emerged in more 
recent times and situations.
Certainly the behavior of the super-Powers in their mutual relations 
as well as with regard to countries that are within their respective 
spheres of influence has left much to be desired when it comes to the 
quest for peace. Such situations lead only to greater conflict, 
increasing suspicion and the stepping up of the arms race.
Historical experience of relations between nations convinces us that 
no country remains indifferent to a disproportionate increase in a 
neighbor's arsenal, although the latter may claim threats to its 
territorial integrity as an excuse. Even an endless arms buildup 
cannot alter the absurdity of that argument. That is why, in 
principle, the technological and economic gap between the developed 
and the developing countries must be closed, especially when 
developing countries are poor in financial and investment resources.
The question arises as to whether this might be a legitimate need in 
terms of security, and the answer is obviously that it is not. The 
pretense of absolute security when dealing with a super-Power is 
either an absurdity in itself or a pretext for extending hegemonistic 
designs. The irrational arms buildup is offensive in its internal 
effects on the poor countries, a source of concern for the wiser and 
more prudent statesmen of the peoples living in the relevant region 
and sows the seed of discord. National situations which are 
exacerbated demagogically from outside and international tension 
provoked by the extremist policies of ideological unilateralism which 
denies pluralism constitute an explosive mixture which, unless action 
is taken, could set the region ablaze.
We recognize that the process of change in societies becomes 
irreversible both nationally and internationally and that the 
strategy to be followed is not to fight against the march of history 
but rather to adapt existing institutions to the necessary and 
inevitable change. But, if we have firm conviction and faith in the 
destiny of Central America, we can overcome our differences with a 
view to adopting, by mutual agreement, methods which, without 
sacrificing our vital interests, would allow harmonious coexistence 
in the region, bearing in mind that the peoples are those who, in the 
final analysis, will define and determine their own destiny.
In this sensitive and complicated context, the Governments of Costa 
Rica, Honduras and El Salvador established in San Jose, Costa Rica, 
on 19 January 1982, the Central American Democratic Community, a 
noble integration initiative based on the common historical destiny 
resulting from an identity of ideals, unswerving devotion to 
democracy, recognition of the economic and social interdependence of 
our peoples and the firm will to resolve, in a coordinated manner and 
on a basis of solidarity, the social, political and economic problems 
which beset Central America.
We wish to express cur disappointment at the results of the second 
special session of the General Assembly devoted to disarmament, which 
dealt particularly with the problems of nuclear armament and the 
dangers this poses at the present stage of history. Peoples all over 
the world, although they have certainly been more vocal in certain 
regions than in others, have clearly expressed their commitment to 
peace and their rejection of any atomic confrontation, however 
limited.
Recent events in Lebanon, including the reprehensible massacre in the 
refugee camps, constitute a clear call to seek, by means of new 
political formulas, a lasting and just agreement in regard to the 
Palestinian problem, which continues to be at the heart of the 
Arab-Israeli conflict. The absence of an overall solution in the 
Middle East constitutes a permanent threat to world peace. We believe 
that President Reagan's proposal, which was made known on 1 
September, is truly intended to lead to a viable and just formula. 
There is no doubt that, because of the influence the United States 
has on events relating to the Arab-Israeli conflict, the initiative 
of the United States President represents a step towards the solution 
of the problem and therefore towards the achievement of peace in the 
Middle East. This initiative is also in keeping with the letter and 
the spirit of Camp David. In the circumstances we cannot but applaud 
such a praiseworthy proposal, which points in the right direction.
I need not repeat that my country condemns the acquisition of 
territories by force regardless of the method used to that end but we 
also believe that the formal existence of the State of Israel must be 
recognized and also its right to live, free from all threats or 
pressures, within its own boundaries. This is a legitimate 
aspiration, and equally legitimate is the aspiration of the 
Palestinian people to establish its own State.
We must also refer to the question of Lebanon. After the trials that 
this nation has experienced, the international community must see to 
it that Lebanon enjoys full sovereignty, eliminating from its 
territory all foreign military forces regardless of the pretext that 
may be used for remaining there, and restoring to it, as an 
independent country, complete control and jurisdiction over its 
territory. In other words, Lebanon should be allowed to exercise all 
the attributes of a sovereign State, capable of rejecting foreign 
intervention or occupation. El Salvador, which does not and never 
will permit interference by foreign troops in its territory, supports 
any international initiative designed to enable Lebanon, as a free 
and independent State, to achieve its political unity and territorial 
integrity.
The agenda of this session of the General Assembly again includes the 
question of Cyprus, which has been debated for many years. Thus the 
international community is justly concerned over reaching a 
definitive agreement. We have taken note with satisfaction of the 
continued efforts of the Secretary-General and his missions of good 
offices with a view to promoting talks between the two communities, a 
mechanism which so far has proved the best vehicle for solving the 
problem in a concerted manner. We must recognize in this case that 
UNFICYP has fully carried out its basic mission of maintaining and 
preserving the necessary climate of political tranquility to enable 
the talks between the Turkish and Cypriot communities to be 
successful.
We also wish to express our concern over the continued war between 
the Islamic Republic of Iran and Iraq. This international conflict 
has demonstrated the impotence of the United Nations. Had we not 
known that the Security Council had discussed the matter and that the 
Secretariat had made renewed efforts to resolve the dispute by 
peaceful means, we would say that the entire machinery set up by the 
Charter to end international disputes was a dead letter. How much 
longer will war between those two nations continue without the 
international community stopping it? The conduct of those two 
countries has undoubtedly increased scepticism about the Organization.
Afghanistan continues to be a source of tension for the international 
community. So long as the Afghan people is unable to determine its 
own future, free from the flagrant intervention represented by the 
presence of almost 100,000 Soviet soldiers, in violation of the most 
basic principles of the Charter, there will be no just political 
solution.
That situation has its counterpart in the occupation of Kampuchea by 
Vietnamese troops, which has harmed the peace efforts in the entire 
region of South-east Asia. An agreement to end this abnormal state of 
affairs should be sought in the light of the tenets of the Charter. 
The withdrawal of foreign troops is a prerequisite, because the 
United Nations was created precisely to prevent such gross violations 
of international peace and security.
El Salvador condemns in the strongest terms racial discrimination, 
which has become the normal practice in the Government of South 
Africa. The world's conscience has condemned apartheid which is the 
antithesis of humanism. Therefore, cannot be reconciled with the 
values of equity and harmonious coexistence. It is a link in the 
chain of causes of the intermittent outbursts of violence which have 
been manifestations of protest and rebelliousness against a clearly 
unjust state of affairs. That is why we shall continue to co-operate 
in the United Nations efforts to bring South Africa to respect the 
universally accepted standards of the Charter.
The other question affecting southern Africa is related to South 
Africa's behavior in Namibia. Through the United Nations, the 
international community has promoted a framework for a solution by 
which Namibia may attain its independence. To date South Africa has 
been able, through subterfuge, to undermine a political settlement, 
thus continuing its illegal occupation of the territory. What is 
more, the territory has been used to launch continuous acts of 
aggression. Therefore, efforts should be redoubled to remove 
obstacles and bring about the prompt liberation of the people of 
Namibia, thus eliminating another source of tension which is 
poisoning international, including East-West, relations.
At the global level, the United Nations will continue to be an 
appropriate instrument for dealing with crises and ending conflicts, 
if we collectively renew our faith in it. But its institutional 
machinery should not be .abused by diverting it towards propaganda, 
for the benefit of sectarian interests, in the knowledge that such 
action would be aimed not at the solution of problems but, rather, at 
a temporary effect on public opinion.
Nevertheless, the threat to the United Nations as an institution is 
even greater when it is given competence in the domestic affairs of 
States, simply because these issues are linked with ideological 
trends. In that case, the possible influence of the Organization 
would be an obstacle to overcoming problems whose only solution 
should lie, because of its character and nature, in the hands of the 
people of the country, which knows its own situation better than 
anyone. The artificiality of giving an international character to 
national situations clashes with the essential principle of the 
self-determination of peoples. I do not need to say that in giving 
such situations that artificial character the interventionist 
interests at work violate the principle of non-intervention in the 
internal or external affairs of other States.
I turn to another matter-the Third United Nations Conference on the 
Law of the Sea. It has been an exercise in patient negotiation in an 
attempt to reconcile very varied interests. For that reason alone, it 
is logical to say that no State could be completely satisfied. How 
far have legitimate expectations been expressed in the final text 
which has now been adopted? In our view that is the question which 
all States are asking themselves. On their answer will depend the 
United Nations Convention on the Law of the Sea, an international 
instrument governing the norms and laws of the seas, including the 
sea-bed. The vote on 30 April this year shows that this international 
instrument commands wide acceptance.
Peace and development: these are two key words. Economic conflicts, 
such as the North-South confrontation affect international relations 
just as the hotbeds of political tension do. In that context, we all 
know that the question of global negotiations was reexamined by the 
General Assembly at its eleventh special session, just as it was at 
the thirty-fifth and thirty-sixth sessions, without progress being 
made. ' I do not believe that we should waste time by futilely 
apportioning blame for the lack of progress. Rather, we must 
emphasize the need to break out of this impasse, which has hurt 
economic relations between developed and developing countries so much.
The great family of the Americas has so far this year given two 
exceptional examples of solidarity, to which I wish to refer because 
of the great significance of joint, simultaneous action which 
presages the better days of which the Liberator Simon Bolivar dreamt. 
I refer, in chronological order, to the valuable and emotional-but 
none the less objective-backing which El Salvador's process of 
democratization received from the overwhelming majority of brother 
countries of Latin America, gathered at a meeting of the Organization 
of American States in Castries, Saint Lucia. Thanks largely to that 
support, the elections of 28 March this year were transformed from 
ideals into reality.
The other demonstration of hemispheric solidarity was on behalf of 
the sister Republic of Argentina, arising out of the stubborn 
persistence of an obsolete colonialism. I am referring to the 
Malvinas Islands. My Government supports Argentina's aspirations to 
achieve full exercise of its sovereignty over the islands, on the 
basis not only of hemispheric solidarity and of law, but also on the 
basis of the principles contained in General Assembly resolution 1514 
(XV). In keeping with these principles, El Salvador has supported, 
still supports and will continue to support the process of 
decolonization everywhere in the world. In reaffirming its commitment 
to peace, El Salvador urges the parties involved to seek the means 
available through international law to put an end to the dispute, in 
particular by recourse to negotiation.
Today we celebrate the discovery of America. Irrespective of 
polemics, legends or the myths of "popular history" concerning who 
was the first navigator to sight American coasts and where he came 
from, what is certain is that Columbus and Spain represent a symbol: 
the symbol of the faith and the value of a man, the symbol of the 
faith and the value of a kingdom.
Like the peoples of bygone days, the peoples of today are witness to 
incredible feats, which are not unworthy of the great epics recorded 
and transmitted by history.
However, to our shame, the peoples today, just as those of bygone 
days, continue to witness remnants of colonialism that defy the trend 
of history, provocations, hegemonism, aggression and exploitation. 
While it is true that mankind has made prodigious technological 
advances in its organization, procedures, aspirations and psychology, 
there yet remains something akin to that mankind which once lived in 
caves.
It is imperative for us to bring technological development into line 
with social development, and vice versa. It is imperative for us to 
break away from that absurd contradiction of a human race that has 
not changed much since the Stone Age, with a technology that takes 
the elements of war into outer space. It is imperative for us, for 
mankind, to recognize the false steps that are taking us to the edge 
of the abyss. It is imperative for us all to remember that the 
victories of peace are nobler and more desirable than the victories 
of war.
